OPINION
BELCHER, Judge.
The conviction is for burglary with two prior non-capital felonies alleged for enhancement; the punishment, life.
The sole ground urged for reversal is that the evidence is insufficient to support the conviction for the primary offense of burglary.
Mrs. Vernon King testified that while she was the assistant caretaker of a convalescent hospital, located about one mile north of Highway 75, about 8:45 a. m., March 31, 1966, she saw from a window, the appellant walk up the steps of the building and return down them and then go around the corner of the building; that she notified the police who came in a brief time; that on inspecting the building she found a broken window; and that the windows in the building were inspected daily.
Deputy Sheriff Chennault testified that while driving along Highway 75 about 8:58 a. m., March 31, 1966, he received a suspicious person call at a convalescent home om Highway 75; that he went to the convalescent home, talked with Mrs. King, and them he found the top pane broken on the northeast corner of the building; that at this time he heard a loud noise which sounded like someone hammering on something inside the building; that on looking into the basement he saw the appellant with an object in his; hand hitting on the refrigerator unit; that the appellant in response to his direction: came out of the building carrying a tire tool, a hammer, and wearing a pair of gloves r that the broken window had pry marks om the bottom.
Jake L. Ballard testified that on March 31, 1966, he was the Dallas County Building Superintendent in charge of all county-owned buildings and had the possession of *640the house used as a convalescent home on Highway 75; that he did not give the appellant his consent to break and enter said house, and never gave the appellant his consent to take any property from the house.
Proof of two prior convictions for felonies less than capital which were alleged for enhancement was introduced, and the appellant was identified as the person so convicted.
It is concluded that the evidence is sufficient to support the conviction.
The judgment is affirmed.